Citation Nr: 0026846	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  94-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for impairment of the 
right knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for impairment of the 
left knee, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to July 
1986.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1991 decision of the RO, which, in 
pertinent part, denied the veteran's claim for a rating in 
excess of 10 percent for a service-connected right knee 
disorder, under Diagnostic Code 5257-5010.

This appeal also arises from an October 1995 rating decision 
in which the RO denied entitlement to a TDIU. 

In May 1996, the Board of Veterans' Appeals (Board) remanded 
the case.  It was noted that by rating decision in January 
1994, the RO granted service connection for a left knee 
disability and assigned a 10 percent evaluation, under 
Diagnostic Code 5257-5010 effective from July 1993.  The 
Board concluded that a notice of disagreement with the 
evaluation was submitted in February 1994.  The Board 
requested that the RO issue a statement of the case 
conforming to the requirements of 38 C.F.R. § 19.29 and 
advise the veteran of the procedures for perfecting an appeal 
pursuant to 38 C.F.R. § 19.30.  That issue was addressed in a 
supplemental statement of the case issued in July 1996.  The 
RO, however, did not specifically notify the veteran of the 
need to submit a substantive appeal with regard to evaluation 
assigned to the left knee as requested by the Board.  In July 
1996, the veteran submitted a statement in response to the 
supplemental statement of the case which the Board construed 
as a substantive appeal.

By decision dated in April 1997, the Board granted 
entitlement to a temporary total rating for convalescence for 
a one month period under the provisions of 38 C.F.R. § 4.30 
based on surgery in October 1991.  The Board remanded the 
remaining issues for additional development.  By rating 
action in May 1997, the RO effectuated the Board's decision 
assigning a 100 percent rating under 38 C.F.R. § 4.30 from 
October 28 to November 30, 1991.

By rating action in October 1997, the RO granted a 20 percent 
rating for the left knee disability and a 20 percent rating 
for the right knee disability effective from July 16, 1997.  
In a subsequent October 1997 rating action, the RO assigned 
an effective date of August 1, 1994, for the 20 percent 
evaluation for the left knee disability and December 1, 1991 
as the effective date for the right knee disability.  By that 
rating action, the RO also granted service connection for 
arthritis of the knees and assigned a 10 percent rating 
effective from July 1997.  The Board has considered this last 
issue as part of the increased rating issue and not a 
separate issue to which the veteran must perfect an appeal.

In April 1999, the Board remanded the case for additional 
development.  

In a March 2000 RO rating action, the veteran's bilateral 
knee arthritis was assigned separate 10 percent evaluations 
for each lower extremity.  

In the September 2000 Informal Hearing Presentation, the 
veteran's service representative raised the issues of 
entitlement to service connection for surgical scars on the 
knees and entitlement to a convalescent rating following the 
July 1998 surgery.  As these issues have not been addressed 
by the agency of original jurisdiction, they are referred to 
the RO for action deemed appropriate.


REMAND

The veteran most recently underwent a VA examination for his 
service-connected disorders in August 1999.  Subsequently, 
the veteran has asserted that his service-connected right and 
left knee disorders have become worse, so that they are now 
more severe than indicated by the current disability ratings.  
The veteran has alleged that his August 1999 VA examination 
was inadequate for rating purposes as it contained no medical 
findings with regard to the degree to which his service-
connected disabilities cause pain on use resulting in 
limitation of motion.  Additionally, the veteran indicated 
that the examination was performed without consideration of 
the most recent medical evidence available, including records 
of his July 1998 left knee operation, follow-up records 
regarding both knees dated through 1999, and the report of X-
rays of both knees performed in November 1999.  

The Board notes that these medical records were added to the 
claims file in January 2000 and were not available for review 
by the VA physician performing the August 1999 evaluation.  

As the veteran has indicated that the condition of his knees 
has grown more severe since his last examination, and the 
veteran's last examination was performed without benefit of 
review of pertinent, recent medical evidence, the Board finds 
that the case must once again be remanded to afford the 
veteran a new examination.

The Board finds that the veteran's claim for a TDIU is 
inextricably intertwined with his claims for increased 
ratings, and therefore all of the issues will be addressed 
together on remand.  Harris v. Derwinski, 1. Vet. App. 180 
(1991).  With regard to the specifics of  his claim of 
entitlement to a TDIU, the veteran indicated that all of his 
vocational rehabilitation records have not been associated 
with the claims file for review.  

On remand, during the new VA examination, the examiner should 
identify clinical findings in detail and address the 
applicability of 38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of any 
joint affected by his service-connected disorders of the 
right and left lower extremity. 

Because the last examination lacked information necessary to 
rate the disorders in issue, further development of the 
medical evidence is warranted.  Moreover, a review of the 
file also indicates that relevant clinical evidence may be 
available that is not in the claims folder.  Noted in this 
regard is the lack of any medical records of treatment for 
the veteran's right and left knee problems since November 
1999.  Accordingly, the RO should aid the veteran in 
obtaining any records of ongoing treatment. 

In light of the discussion hereinabove, the RO must 
reevaluate the veteran's TDIU claim.  Further, the Board 
notes that the examinations currently of record do not 
adequately address the issue of whether the veteran is 
unemployable due to service-connected disabilities.  On 
remand, the veteran's complete vocational rehabilitation file 
should be associated with the claims file.  The physician 
performing the examination of the veteran's knees should 
provide an opinion as to the extent to which these, the 
veteran's only service-connected disabilities, affect his 
ability to obtain and retain  gainful employment. 
 
For the foregoing reasons, the Board finds that additional 
development is required, and the remaining claims are 
REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for problems with the right 
and left lower extremities since his last 
examination in August 1999.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In addition, the RO should obtain the 
veteran's complete Chapter 31 vocational 
rehabilitation folder and associate it 
with the claims folder.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of the disability resulting 
from his service-connected right and left 
knee disorders and his service-connected 
right and left knee arthritis.  Any 
necessary special studies, to include X-
rays, should be performed.  The claims 
folder and a copy of this REMAND must be 
made available to the examining physician 
for review, and the examiner's report 
should reflect consideration of the 
pertinent medical history.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings.  The examiner should 
attempt to indicate the specific source 
of any disability found in the right and 
left lower extremities, and, where 
possible, the examiner should separately 
identify the disability due to arthritis 
and the disability due to other 
impairment to the knees.  
Complete rationale for the opinions 
expressed should be provided.  If it is 
not possible to differentiate the origin 
of any signs symptoms, the examiner 
should so state.  Additionally, the 
examiner should comment on the severity 
of any right or left knee arthritis and 
the presence or absence of instability in 
the knees.  

a.  It is specifically requested 
that the examiner indicate the 
extent to which the veteran has 
functional impairment in the right 
and left lower extremities as a 
result of pain, limitation of 
motion, weakness, excess 
fatigability, or incoordination due 
to service-connected disabilities-
including at times when his symptoms 
are purportedly most noticeable, 
such as during prolonged standing, 
kneeling, or squatting, or during 
flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995).

b.  In this regard, the examiner 
should comment as to the presence or 
absence of any:  limitation in range 
of motion (with specific 
measurements); instability, weakness 
or decreased strength; fatigue on 
account of the service-connected 
disability, including during 
prolonged physical activity of any 
sort, or during routine activities 
that are part and parcel of his day-
to-day experiences; functional 
impairment in the right and left 
lower extremities as a result of 
pain attributable to the service-
connected disabilities and shown by 
visible behavior such as facial 
expression or wincing on pressure or 
manipulation; incoordination or an 
impaired ability to execute skilled 
movements smoothly as a result of 
the service-connected disabilities 
affecting the right and left lower 
extremities.  

c.  For each of the above-cited 
symptoms identified, the examiner 
should comment on the severity of 
the symptom, and its effects on the 
veteran's ability to function in 
routine activities involved in his 
day-to-day living experiences, at 
his job, during prolonged physical 
activity of any sort, and during 
flare-ups.  To the extent possible, 
functional loss attributable to any 
of the above should be expressed in 
terms of additional degrees of loss 
of motion.  The VA examiner should 
provide a medical opinion as to 
whether the veteran's service-
connected disabilities preclude him 
from obtaining and maintaining 
employment.  Based on his/her review 
of the case, the examiner should 
provide an opinion as to whether the 
service-connected disabilities alone 
prevent the veteran from securing 
and following substantially gainful 
employment. 

d.  All examination findings, along 
with the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a 
typewritten report.   

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
corrective action.  

4.  After completion of the foregoing, 
the RO should again review the veteran's 
claims on the basis of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law, to 
include all appropriate Diagnostic Codes 
and VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  The RO 
should rate the veteran's service-
connected right and left leg disorders 
separately, based on provisions for 
rating disorders of the knee and on 
provisions for rating arthritis.  If the 
determination remains adverse to the 
veteran, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case and be 
afforded the applicable time to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



